Exhibit 4.1 RIGHTS AGREEMENT dated as of May 18, 2009 between THE PEPSI BOTTLING GROUP, INC. and MELLON INVESTOR SERVICES LLC, as Rights Agent Table of Contents Page SECTION 1. Certain Definitions 1 SECTION 2. Appointment of Rights Agent 9 SECTION 3. Issue of Rights and Right Certificates 9 SECTION 4. Form of Right Certificates 12 SECTION 5. Execution, Countersignature and Registration 12 SECTION 6. Transfer, Split-Up, Combination and Exchange of Right Certificates; Mutilated, Destroyed, Lost or Stolen Right Certificates; Uncertificated Rights 13 SECTION 7. Exercise of Rights; Expiration Date of Rights 14 SECTION 8. Cancelation and Destruction of Right Certificates 16 SECTION 9. Reservation and Availability of Preferred Shares 16 SECTION 10. Preferred Shares Record Date 17 SECTION 11. Adjustments in Rights After There Is an Acquiring Person; Exchange of Rights for Shares; Business Combinations 18 SECTION 12. Certain Adjustments 22 SECTION 13. Certificate of Adjustment 23 SECTION 14. Additional Covenants 23 SECTION 15. Fractional Rights and Fractional Shares 24 SECTION 16. Rights of Action 25 SECTION 17. Transfer and Ownership of Rights and Right Certificates 26 SECTION 18. Right Certificate Holder Not Deemed a Stockholder 26 SECTION 19. Concerning the Rights Agent 26 SECTION 20. Merger or Consolidation or Change of Rights Agent 27 SECTION 21. Duties of Rights Agent 28 SECTION 22. Change of Rights Agent 31 SECTION 23. Issuance of Additional Rights and Right Certificates 32 SECTION 24. Redemption and Termination 32 SECTION 25. Notices 33 SECTION 26. Supplements and Amendments 34 SECTION 27. Successors 35 SECTION 28. Benefits of Rights Agreement; Determinations and Actions by the Board, etc. 35 SECTION 29. Severability 35 SECTION 30. Governing Law 36 SECTION 31. Counterparts; Effectiveness 36 SECTION 32. Descriptive Headings 36 SECTION 33. Force Majeure 36 Exhibits ACertificate of Designation BForm of Right Certificate CSummary of Rights Table of Contents RIGHTS AGREEMENT dated as of May 18, 2009 (the “Rights Agreement”), between THE PEPSI BOTTLING GROUP, INC., a Delaware corporation(the “Company”), and MELLON INVESTOR SERVICES LLC, a New Jersey limited liability company, as Rights Agent (the “Rights Agent”). Reference is made to the Rights Agreement, dated as of May 4, 2009 (the “Existing Rights Agreement”), between the Company and the Rights Agent.Concurrently herewith, the Company and the Rights Agent have duly executed and delivered an amendment to the Existing Rights Agreement terminating such Existing Rights Agreement effective as of the Close of Business (as hereinafter defined) on the date hereof. The Board of Directors of the Company(the “Board”) has authorized and declared a dividend of one Right (as hereinafter defined) for each share of (i)Common Stock, par value $0.01per share, of the Company (the “Common Stock”) and (ii)ClassB Common Stock, par value $0.01per share, of the Company (the “ClassB Common Stock”), in each case outstanding at the Close of Business (as hereinafter defined) on May 28, 2009 (the “Record Date”), and has authorized the issuance of one Right (as such number may hereafter be adjusted pursuant to the provisions of this Rights Agreement) with respect to each share of Common Stock and ClassB Common Stock that shall become outstanding (whether originally issued or delivered from the Company’s treasury) between the Record Date and the earliest of the Distribution Date, the Redemption Date or the Expiration Date (as such terms are hereinafter defined); provided, however, that Rights may be issued with respect to shares of Common Stock and ClassB Common Stock that shall become outstanding after the Distribution Date (whether originally issued or delivered from the Company’s treasury) and prior to the earlier of the Redemption Date or the Expiration Date only in accordance with the provisions of Section23.Each Right shall initially represent the right to purchase oneone-thousandth(1/1,000th) of a share of SeriesA Preferred Stock, par value $0.01per share, of the
